Citation Nr: 1544915	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-11 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred during private treatment on August 14, 2008, August 28, 2008, September 11, 2008, October 23, 2008, November 20, 2008, and December 23, 2008, on the basis of prior authorization.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from October 1971 to November 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and June 2009 decisions by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Fort Harrison, Montana.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents.  


FINDINGS OF FACT

1.  The Veteran is not service-connected for any disability.  

2.  The Veteran incurred medical expenses for private treatment rendered on August 14, 2008, August 28, 2008, September 11, 2008, October 23, 2008, November 20, 2008, and December 23, 2008.  

3.  The totality of the evidence reveals that prior authorization was not given by VA for this treatment, nor can it be implied.

4.  The totality of the evidence reveals that on August 14, 2008, August 28, 2008, September 11, 2008, October 23, 2008, November 20, 2008, and December 23, 2008, VA facilities were feasibly available and an attempt to use them beforehand would have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria are not met for prior authorization of payment or reimbursement of medical expenses incurred during private treatment on August 14, 2008, August 28, 2008, September 11, 2008, October 23, 2008, November 20, 2008, and December 23, 2008.  38 U.S.C.A. §§ 1703, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.52, 17.53, 17.54 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the U.S. Court of Appeals for Veterans Claims (Court) implied the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  To the extent the VCAA is applicable to the instant medical expenses reimbursement claim, the Board has considered its provisions.  
 
Under the VCAA, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Review of the medical expenses folder, reveals that the duty to notify in this case was not satisfied for the issue of prior authorization under 38 U.S.C.A. § 1703(a) prior to initial adjudication.  

In any event, the Veteran's personal statements demonstrate he has actual knowledge of what evidence is required to establish payment or reimbursement of medical expenses on the basis of prior authorization in the instant case.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (noting that any notice error is not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).  Specifically, the Veteran has argued that on the dates in question he was told verbally by two VA providers that he should seek private follow-up treatment for his radial and ulnar shaft fracture of the right arm.  He has contended these actions constituted prior individual authorization by VA.  He has stated that it was the intention of his VA primary care provider that he seek private follow-up treatment for his injury from a private surgeon, but not at the VA.  See June 2010 Notice of Disagreement; February 2014 VA Form 9. 

In addition, a reasonable person in the Veteran's position would have known from the information he received what he was required to submit in order to substantiate his claim.  See Mlechick, 503 F.3d at 1344 (providing that VCAA notice error is not prejudicial when a reasonable person could be expected to understand from the record what was needed).  In this regard, the January 2014 statement of the case (SOC) provided the Veteran with the law and regulations applicable to prior authorization or contract with non-VA facilities for care.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. §§ 17.52(a), 17.53, 17.54).  There is no prejudice or harm shown, as the Veteran has demonstrated that he is aware of the criteria necessary to substantiate his medical expenses claim on the basis of prior authorization.  

Accordingly, the Veteran has received all required notice in this case for the medical expenses reimbursement issue on appeal, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

The Board also finds that the duty to assist has been met.  All pertinent private hospitalization records and medical bills were submitted or obtained, and the VAMC secured relevant VA administrative and treatment records.  The Veteran has also submitted medical evidence and personal statements.  There is no indication from the records or the Veteran and his representative that there is any outstanding evidence pertinent to the issue being decided herein.  Thus, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014).  

II.  Prior Authorization - Laws and Regulations with Analysis

The Veteran was originally hospitalized at Pioneer Valley Hospital on August 6, 2008, after sustaining injuries in a motor vehicle accident.  He was found to have an open mid to distal right radial and ulnar shaft fracture of the right arm.  He underwent open reduction and internal fixation surgery by a private physician, Dr. LH.  He was hospitalized for two nights through August 8, 2008.  An August 6, 2008 VISTA imaging display note confirmed VA authorization for payment and that the Veteran was not to be billed for any further services performed at the private hospital.  All of these particular costs were authorized and covered by VA.  

The next day, on August 9, 2008, the Veteran visited the VA emergency room in Salt Lake City for post-operative swelling of the right hand and a chest wall contusion.  It was noted in the VA ER note that he would follow up with an outside orthopedist, but there was no indication in VA treatment records this would be authorized or that VA would cover the costs.  

The Veteran was subsequently seen at the private Center of Orthopedic and Rehabilitation Excellence on the dates in question - August 14, 2008, August 28, 2008, September 11, 2008, October 23, 2008, November 20, 2008, and December 23, 2008.  He was treated by the same private physician, Dr. LH, who had performed his surgery in early August 2008.  These post-operative visits included cast care, X-rays, examinations, and office outpatient visits. 

The Veteran is not service-connected for any disabilities by VA.  Thus, there is no dispute that his private treatment was for nonservice-connected injuries.

The central issue in this case is whether VA medical or administrative personnel provided prior authorization under a contract or individual authorization for his private treatment on the dates in question, such that all costs incurred should be covered by VA.  See 38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.52(a) (2014).  

The Veteran has argued that for the dates in question he was told verbally by two VA providers that he should seek private follow-up treatment for his radial and ulnar shaft fracture of the right arm.  The Veteran is essentially arguing that VA's actions constituted prior authorization of his private medical services on August 14, 2008; August 28, 2008; September 11, 2008; October 23, 2008; November 20, 2008; and December 23, 2008.  He says that he should not be punished because VA misinformed him of the proper protocols for prior authorization.  His current outstanding bill not covered by his insurance is $1,114.00.  See June 2010 NOD; February 2014 VA Form 9.

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703.  When demand is only for infrequent use, individual authorizations may be used.  38 U.S.C.A. 
§ 1703(a) (West 2014); 38 C.F.R. § 17.52(a) (2014); Malone v. Gober, 10 Vet. App. 539, 541 (1997).  

There are several categories under 38 U.S.C.A. § 1703(a) that are potentially applicable in this case.  First, hospital care or medical services in public or private facilities will be authorized under specified circumstances, for treatment of:  1) service-connected disability; 2) disability for which a Veteran was discharged or released from the active military, naval, or air service; 3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; 4) disability associated with and held to be aggravating a service-connected disability; or 5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1).  There is no requirement for a "medical emergency" under this particular provision.  The Veteran does not meet the basic requirements of this category as he has not established service connection for any disability.  In addition, he is not participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Therefore, application of 38 U.S.C.A. § 1703(a)(1) for authorized private treatment is unwarranted.  

Second, hospital care or medical services in public or private facilities will also be authorized for the treatment of "medical emergencies" which pose a serious threat to the life or health of a Veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52(a)(3) (emphasis added).  There is no requirement for treatment of a service-connected disability under this provision.  However, in the present case, there is no evidence or allegation that the Veteran was actually transferred from a VA hospital to the private orthopedic clinic.  See Zimick v. West, 11 Vet. App. 45, 52 (1998) ("In order to 'transfer' to a non-VA facility, a patient already would need to be in a VA facility.")  Instead, after his discharge from the VA hospital on August 9, 2008, the Veteran of his own choosing pursued post-operative follow-up care at the private orthopedic clinic from August 2008 to December 2008. Therefore, as there was no transfer, this particular category for prior authorization, 38 U.S.C.A. § 1703(a)(3), does not apply here.  

Finally, medical services will be authorized for the treatment of any disability of - (i) a veteran who has a service-connected disability rated at 50 percent or more, or (ii) a veteran who has been furnished hospital care, nursing home care, domiciliary care, or medical services, and requires medical services to complete treatment incident to such care or services (each authorization for non-VA treatment needed to complete treatment may continue for up to 12 months, and new authorizations may be issued by VA as needed).  38 U.S.C.A. § 1703(a)(2); 38 C.F.R. § 17.52(a)(2).  The Veteran at least potentially meets the requirements of this category as he was furnished VA hospital care on August 9, 2008, and then pursued private medical services to complete treatment incident to his VA hospital care.  
However, the central question here is whether there is any probative evidence that VA gave prior authorization for his private medical services at the Center of Orthopedic and Rehabilitation Excellence on the dates in question - August 14, 2008; August 28, 2008; September 11, 2008; October 23, 2008; November 20, 2008; and December 23, 2008.  

In adjudicating a claim for payment or reimbursement of medical expenses, the Board must make an initial factual determination as to whether VA actually gave the claimant prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  The admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the veteran or by others on his/her behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.  38 C.F.R. § 17.54(a).

The term "hospital care" includes medical services rendered in the course of the hospitalization of any veteran (i.e. inpatient care).  38 U.S.C.A. § 1701(5)(A)(i) (West 2014).  The term "medical services" includes medical examination, treatment, and rehabilitative services (i.e., outpatient care).  38 U.S.C.A. § 1701(6) (West 2014).

What constitutes a prior authorization by VA is not expressly defined; however, the advice of a doctor or a nurse to go to a non-VA hospital is not the specific type of authorization contemplated by 38 C.F.R. § 17.54.  Smith v. Derwinski, 2 Vet. App. 378 , 378-79 (1992); but see Cantu v. Principi, 18 Vet. App. 92 (2004) (holding that the requirements under 38 C.F.R. § 17.54 for authorization were met when a VA physician arranged a veteran's transfer and transportation from VA outpatient clinic to private facility).  In short, simple belief that the treatment was authorized, without any confirmation or action by VA, is not enough to show prior authorization.

Moreover, in a non-precedential opinion from VA General Counsel, it is noted that the requirements for obtaining prior authorization for private medical expenses are quite specific.  In addition to meeting statutory requirements for reimbursement, any verbal authorizations must be confirmed in writing.  See VAOGCCONCLOP 1-95 at paragraphs 8, 9, 17 (March 31, 1995).

Upon review, the evidence of record does not establish that VA gave prior authorization for private medical services at the Center of Orthopedic and Rehabilitation Excellence on the dates in question.  Any oral authorization was not obtained from an employee with appropriate authority, namely a VA Medical Center director or clinic director, nor is there any indication that the Veteran received prior authorization from VA in writing.  See VAOGCCONCLOP 1-95 at paragraphs 16 and 17.  That is, there is no proper, written confirmation of record for prior authorization for VA purposes.  Subsequent August 2010 VA treatment notes from a VA physician, Dr. AF, note that the VA billing office told the Veteran that they never received authorization from a VA official for the post-operation private visits.  
   
Finally, under 38 U.S.C.A. § 1703(a), another prerequisite to permit prior authorization for private treatment is that the VA facility was not feasibly available due to its lack of capability to furnish the treatment in question or its geographical inaccessibility.  Specifically, a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. 
§ 17.53.  In addition, determining feasible availability of VA facilities, the Board must also consider whether an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120(c).  For example, a VA facility would not be feasibly available and an attempt to use it beforehand would not have been considered reasonable by a prudent layperson if a veteran was brought to a private hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center.  See 38 C.F.R. § 17.1002(c).  Also, with regard to the issue of feasible availability, no reimbursement or payment of services will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.

Upon review of the evidence, the Board finds that there is no indication in the record that VA facilities were not feasibly available on the dates in question.  The Veteran himself stated in his June 2010 NOD that he could have made follow-up appointments with the Salt Lake VA Orthopedic Service if he had been properly informed.  Simply stated, the Veteran's treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130.  An attempt to use VA facilities beforehand would have been considered reasonable by a prudent layperson.  See 38 C.F.R. §§ 17.53, 17.120(c), 17.1002(c).  

The Board is sympathetic to the Veteran's assertions, but is, however, bound by the applicable law and regulations and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104(c) (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33   (1992).  To the extent that the Veteran was unaware of the proper protocol or misinformed on how to seek prior authorization for non-VA treatment, it is clear that this may not be used to explain a failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  Persons dealing with the Government were charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, 1 Vet. App. at 265.  VA regulations are "binding on all who seek to come within their sphere," regardless of whether a claimant has actual knowledge of what is in the regulations.  Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

Accordingly, the Board finds that the preponderance of the evidence is against payment or reimbursement of medical expenses incurred during private treatment at on the dates in question - August 14, 2008, August 28, 2008, September 11, 2008, October 23, 2008, November 20, 2008, and December 23, 2008, on the basis of prior authorization.  38 U.S.C.A. §§ 1703, 5107 (West 2014).  This claim is denied.


ORDER

Payment or reimbursement of medical expenses incurred during private treatment at on August 14, 2008, August 28, 2008, September 11, 2008, October 23, 2008, November 20, 2008, and December 23, 2008, on the basis of prior authorization, is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


